                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

CHRISTOPHER EDWARDS                                                           PLAINTIFF
ADC #655628

v.                         CASE NO. 5:18-CV-00250 BSM

JOSEPH GORMAN, et al.                                                      DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of November 2018.


                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
